ORDER
PER CURIAM.
The defendant, Fred Hudson, appeals the judgment entered by the Circuit Court of St. Louis County following his conviction by a jury of one count of first-degree murder, one count of first-degree assault, and two counts of armed criminal action. The trial court sentenced the defendant as a persistent offender to life imprisonment without probation or parole for Count I, first-degree murder; a concurrent 30-year term of imprisonment for Count II, the accompanying armed criminal action; a consecutive term of life imprisonment for Count III, first-degree assault; and 30 years of imprisonment for Count IV, armed criminal action, to be served concurrently with the sentence for assault. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
We affirm the trial court’s judgment. Rule 30.25(b).